            SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

       This Agreement, along with all exhibits hereto (collectively, the “Settlement

Agreement”), is entered into by and between Children’s Hospital of Wisconsin, Inc.

(“Children’s” or “Defendant”) and Brooke Miller (the “Class Representative” or the

“Plaintiff”), for herself and on behalf of a class and collective class of all similarly-

situated employees, in the case of Miller v. Children’s Hospital of Wisconsin, Inc.,

Case No. 18-cv-1152, filed in the United States District Court for the Eastern

District of Wisconsin (the “Lawsuit”).

                                      RECITALS

       WHEREAS, the Class Representative filed a lawsuit under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201, et seq., and Wisconsin wage payment and

overtime laws, Wis. Stats. §§ 103, 104, 109, et seq., as a class and collective action to

recover unpaid wages against Defendant on July 25, 2018 (dkt. # 1);

       WHEREAS, Defendant filed an Answer denying the material allegations in

the Complaint on August 17, 2018 (dkt. # 8);

       WHEREAS, the Class Representative is represented in the Lawsuit by the

law firm of Hawks Quindel, S.C. (“Class Counsel”);

       WHEREAS, the parties stipulated to conditional certification of the collective

class on October 16, 2018 and notice was mailed to the collective class (dkts. ## 17,

18);

       WHEREAS, the parties stipulated to class certification pursuant to Fed. R.

Civ. P. 23 on March 22, 2019 (dkts. ## 31, 33);




        Case 2:18-cv-01152-JPS Filed 08/05/19 Page 1 of 19 Document 36
      WHEREAS, thereafter the parties engaged in arm’s-length negotiations and

reached a settlement of this matter.

      WHEREAS, Defendant denies all of the allegations in the Lawsuit and any

and all liability and damages of any kind to anyone with respect to the alleged facts

or causes of action asserted in the Lawsuit, but nonetheless, without admitting or

conceding any liability or damages whatsoever, has agreed to settle the Lawsuit on

the terms and conditions set forth in this Settlement Agreement to avoid the

burden, expense, and uncertainty of continuing the Lawsuit;

      WHEREAS, the parties recognize that the outcome in the Lawsuit is

uncertain and that achieving a final result through the litigation process would

require substantial additional risk, discovery, time, and expense;

      WHEREAS, the Class Representative and her counsel have conducted an

investigation and evaluation of the facts and law relating to the claims asserted in

the Lawsuit to determine how best to serve the interests of all potential class

members and believes, in view of the costs, risks, and delay of continued litigation

balanced against the benefits of settlement, that the settlement as provided in this

Settlement Agreement is in the best interest of all, and that the settlement provided

in this Settlement Agreement represents a fair, reasonable, and adequate resolution

of the Lawsuit; and

      WHEREAS, the parties have agreed to settle this case as to the conditionally

certified FLSA collective class and the certified Rule 23 class (collectively “class

members”);


                                          2

        Case 2:18-cv-01152-JPS Filed 08/05/19 Page 2 of 19 Document 36
      NOW THEREFORE, the parties, intending to be legally bound and in

consideration of the mutual covenants and other good and valuable consideration

set forth below, do hereby agree as follows:

                                   AGREEMENT

      1.     Settlement. It is agreed by and among the parties that this action, and

any claims, damages, or causes of action arising out of or related to the dispute

which is the subject of said action, be settled and compromised as between the Class

Representative, opt-in plaintiffs and participating class members, and Defendant,

subject to Court approval and pursuant to the terms and conditions set forth in this

Settlement Agreement.

      2.     Settlement Fund. Defendant agrees to establish a Settlement Fund in

the amount of $598,000 (“Settlement Fund”) to resolve the Plaintiff’s, opt-in

plaintiffs’, and participating class members’ claims. This Settlement Fund is

inclusive of attorneys’ fees, costs, liquidated damages, and additional consideration

to the Class Representative, such that Defendant’s settlement liability, other than

the Defendant’s share of payroll taxes, shall not exceed $598,000.

      3.     Attorneys’ Fees and Costs. Class Counsel will apply for an award of

attorneys’ fees, to be approved by the Court, of 30% of the Settlement Fund, or

$179,400. Defendant does not oppose such application.

      4.     Enhancement Payment.        The Class Representative will receive an

additional $3,000 in recognition of her efforts in bringing this claim and the




                                          3

        Case 2:18-cv-01152-JPS Filed 08/05/19 Page 3 of 19 Document 36
assistance she provided counsel in bringing this matter to resolution. This amount

is in addition to any amount allocated to her in section 5 below.

      5.     Allocation to Class. The class shall be allocated $598,000, less any

approved fees and any approved Enhancement Payment to the Named Plaintiff, to

be divided between unpaid wages and liquidated damages. All class members shall

be allocated settlement funds on a pro-rata basis based on the total value of their

individual claim. Initial individual claim values have been calculated for each class

member by determining the number of shifts worked by the class member during

the class period, calculating 10 minutes of unpaid time per shift worked to

determine potential unpaid minutes worked per class member, and multiplying the

unpaid minutes per class member by the employee’s blended regular rate for hours

under 40 a week (“gap time damages”) and by one-and-one-half times their regular

rate for hours over 40 a week (“overtime damages”). Gap time damages and

overtime damages for participating class members who did not opt in to the FLSA

collective class shall be increased by 50% to account for liquidated damages

available under Wisconsin law. For participating class members who did opt in to

the FLSA collective class, gap time damages shall be increased by 50% to account

for liquidated damages available under Wisconsin law and overtime damages shall

be increased by 100% to account for liquidated damages available under the FLSA.

For participating class members who did opt in to the FLSA collective class, this

pro-rata calculation will include damages for the three-year period, ending the date

their consent was filed with the Court.


                                          4

        Case 2:18-cv-01152-JPS Filed 08/05/19 Page 4 of 19 Document 36
      Any amount accepted by any non-excluding class member in this settlement

shall represent full payment of any wages, penalties, and liquidated and any other

damages that could have been claimed through the Lawsuit.

      6.     Settlement Approval Process.

             a.    The parties will cooperate and take all necessary steps to

effectuate judicial approval of this Settlement Agreement.

             b.    Preliminary Approval of Settlement.          Class Counsel shall

present this Settlement Agreement to the Court, along with an unopposed motion

requesting that the Court issue a preliminary order approving the settlement,

which shall include the following:

                   i.     Preliminary approval of the settlement memorialized in

             this Settlement Agreement as fair, reasonable, and adequate;

                   ii.    Approving the Proposed Notice substantially in the form

             of Exhibit B for distribution to all class members by Plaintiff’s counsel;

                   iii.   A finding that the Proposed Notice to be given constitutes

             the best notice practicable under the circumstances, including

             individual notice to all class members who can be identified with

             reasonable effort, and constitutes valid, due, and sufficient notice to

             class members in full compliance with the requirements of applicable

             law, including the due process clause of the United States

             Constitution;




                                          5

        Case 2:18-cv-01152-JPS Filed 08/05/19 Page 5 of 19 Document 36
             iv.    A direction that each potential class member who wishes

    to be excluded from the settlement class must opt out per the

    instructions set forth in the Proposed Notice, and that their response

    must be received by the date set forth in the preliminary approval

    order;

             v.     A direction that any class member who has not properly

    and timely requested exclusion from the settlement class shall be

    bound in the event the Court issues a final order approving settlement;

             vi.    Scheduling of a Fairness Hearing to determine whether

    this Settlement Agreement should be approved as fair, reasonable, and

    adequate, and whether the proposed final order approving settlement

    should be entered;

             vii.   A direction that Class Counsel shall file a petition for

    approval of attorneys’ fees and costs at least 14 days prior to the

    Fairness Hearing, and a direction that any supplemental brief in

    support of final approval of the Settlement Agreement or in response to

    any objections to the application for attorneys’ fees be filed at least 7

    days before the Fairness Hearing, and that the Court shall determine

    at the Fairness Hearing in what amount attorneys’ fees and

    reimbursement of costs and expenses should be awarded to Class

    Counsel;




                                  6

Case 2:18-cv-01152-JPS Filed 08/05/19 Page 6 of 19 Document 36
                    viii.   A direction that any class member who wishes to object in

             any way to the proposed Settlement Agreement must file and serve

             such written objections per the instructions set forth in the Proposed

             Notice no later than 45 days after the mailing of the Notice, together

             with copies of all papers in support of his or her position. The Notice

             shall state that the Court will not consider objections of any class

             member who has not properly served copies of his or her objections on

             a timely basis.

             c.     Objection to Settlement.     Any class member who intends to

object to the fairness of the Settlement Agreement must, by the date specified in the

preliminary order approving settlement (which shall be 45 days after the mailing of

the Notice), which shall be no less than 15 business days before the Fairness

Hearing, file any such objection with the Court and provide copies of the objection

to: David Zoeller, Hawks Quindel, S.C., Post Office Box 2155, Madison, Wisconsin

53701-2155, and to Christopher Nickels, Quarles & Brady, LLP, 411 East Wisconsin

Avenue, Suite 2400, Milwaukee, Wisconsin 53202-4426.

      Any objection to the Settlement Agreement must include: (i) the objector’s full

name, address, and telephone number; (ii) a written statement of all grounds for the

objection accompanied by any legal support for such objection; (iii) copies of any

papers, briefs, or other documents upon which the objection is based; (iv) a list of all

persons who will be called to testify in support of the objection; and, (v) a statement

whether the objector intends to appear at the Fairness Hearing. If the objector


                                           7

        Case 2:18-cv-01152-JPS Filed 08/05/19 Page 7 of 19 Document 36
intends to appear at the Fairness Hearing through counsel, the objection must also

state the identity of all attorneys representing the objector who will appear at the

Fairness Hearing.

      Any class member who does not file a timely written objection to the

settlement and notice of his or her intent to appear at the Fairness Hearing shall be

foreclosed from seeking any adjudication or review of the settlement by appeal or

otherwise.

             d.     Request for Exclusion.      Any class member who wishes to be

excluded from the settlement class must submit a request for exclusion no later

than 45 days after the mailing of the Notice. Any class member who fails to submit

a timely request to be excluded shall be subject to and bound by this Settlement

Agreement and every order or judgment entered pursuant to this Settlement

Agreement. Amounts allocated to excluding class members shall revert to

Defendant. However, if the reverting amount exceeds 20% of the funds allocated to

the class, prior to the Fairness Hearing, Plaintiff may move the Court to invalidate

the settlement. However, Plaintiff will confer in good faith with Defendant prior to

moving the Court.

             e.     Fairness Hearing.      On the date set forth in the preliminary

approval order, a Fairness Hearing will be held at which the Court will: (i) decide

whether to approve the Settlement Agreement as fair, reasonable, and adequate;

and (ii) decide any petitions for attorneys’ fees and costs.

      If this Settlement Agreement is finally approved by the Court, a final order


                                            8

        Case 2:18-cv-01152-JPS Filed 08/05/19 Page 8 of 19 Document 36
approving settlement and directing the entry of judgment pursuant to Federal Rule

of Civil Procedure 54(b) shall be entered as follows:

                    i.      Approving the Settlement Agreement as fair, reasonable,

             and adequate as it applies to the class;

                    ii.     Appointing Brooke Miller as Class Representative;

                    iii.    Appointing Hawks Quindel, S.C. as Class Counsel;

                    iv.     Declaring the Settlement Agreement to be binding on

             Defendant and the Class Representative as well as all of the class

             members who have not been excluded;

                    v.      Dismissing with prejudice the released claims;

                    vi.     Dismissing without prejudice the claims of class members

             who have properly and timely excluded themselves in full accordance

             with the procedures set forth in this Settlement Agreement;

                    vii.    Dismissing with prejudice the Class Representative’s

             claims under the FLSA and Wisconsin law and those other claims

             outlined in this Settlement Agreement;

                    viii.   Forever discharging Defendant from all released claims;

             and

                    ix.     Indicating the amount of attorneys’ fees and expenses to

             be awarded to Class Counsel.

      7.     Settlement Administration. If the Court grants preliminary approval

of this Settlement Agreement, Class Counsel shall serve as the Administrator and


                                           9

        Case 2:18-cv-01152-JPS Filed 08/05/19 Page 9 of 19 Document 36
shall be responsible for administering the Settlement, sending the Notice,

calculating the Plaintiff’s and each class member’s portion of the Settlement Fund,

and distributing payments from the Settlement Fund to the Plaintiff and other

class members, aside from W-2 payments which shall be issued by Defendant. Fees

and expenses of the settlement administration shall be paid by Plaintiff’s counsel.

The parties agree to the following procedure for settlement administration:

             a.     Initial Settlement Calculations.    Initial individual settlement

allocations have been calculated, pursuant to the procedure described in section 5,

in the amounts set forth in Exhibit A. The amounts allocated to each class member

in Exhibit A shall be attributed to 1099 and W-2 income based on the amounts

allocated for each category of the corresponding alleged damages.

             b.     Issuance of Notice. Within 10 days of the Court’s order granting

preliminary approval of the settlement, Plaintiff’s counsel will mail the Notice to

the class members and opt-in plaintiffs in a form substantially similar to that which

is attached hereto and made a part of this Settlement Agreement as Exhibit B,

along with a covering letter. The Notice shall inform class members of their right to

exclude themselves from the settlement and/or object to the settlement, and the

approximate amount they are entitled to receive if they choose to participate in the

settlement. If any Notices to class members are returned by the postal service as

undeliverable, Defendant’s counsel agrees, at Plaintiff’s counsel’s request, to provide

Plaintiff’s counsel with that individual’s Social Security number, which will be

maintained as confidential and destroyed upon conclusion of this settlement


                                          10

       Case 2:18-cv-01152-JPS Filed 08/05/19 Page 10 of 19 Document 36
process, and Plaintiff’s counsel agrees to make its best efforts in locating the

individual, including running a skip trace on the individual. The Notices will be

promptly re-mailed to the updated address.

             c.    Final Settlement Amounts. Upon the end of the Notice Period,

the final settlement amounts shall be calculated using the procedure set forth in

section 5, removing any class members who have filed timely requests for exclusion

or who have withdrawn their consent forms and reverting their allocated settlement

amounts back to Defendant.

      8.     Release.

             a.    Upon the Court entering a final order approving settlement, the

Class Representative’s claims shall be deemed to have been dismissed with

prejudice. Additionally, the Class Representative and each of her predecessors,

successors, heirs, and assigns, in addition to her other legal representatives, hereby

and forever completely releases and discharges Defendant from any act or omission

occurring up to the execution of this Settlement Agreement, including, but not

limited to, any claims pursuant to: (1) the FLSA, 29 U.S.C. § 201, et seq., including

any claim for retaliation pursuant to 29 U.S.C. § 215(a)(3), or Wisconsin’s wage and

hour laws, including Wis. Stats. Chapters 103, 104, and 109; (2) any other state

and/or local law wage claims or common law wage claims, including, but not limited

to, breach of contract (whether express or implied), promissory estoppel, unjust

enrichment, and quantum merit; (3) Title VII of the Civil Rights Act of 1964, as

amended; (4) Section 1981 of the Civil Rights Act of 1866 (42 U.S.C. § 1981); (5) the


                                         11

       Case 2:18-cv-01152-JPS Filed 08/05/19 Page 11 of 19 Document 36
Genetic Information Nondiscrimination Act; (6) the Americans with Disabilities Act,

as amended; (7) the Equal Pay Act; (8) the National Labor Relations Act; (9) the

Employee Retirement Income Security Act of 1974; (10) state or federal parental,

family, and medical leave acts; (11) the Uniformed Services Employment and

Reemployment Rights Act (USERRA), or any other local, state, or federal military

and/or veterans rights act, or any other claim based on veteran status; (12) the

Wisconsin Fair Employment Act; or (13) claims arising under any other local, state

or federal statute, ordinance, regulation or order, or which involve a claim or action

for wrongful discharge, defamation, misrepresentation, violation of public policy,

invasion of privacy, emotional distress, breach of contract (express or implied),

and/or any other tort or common law cause of action.

             b.    Upon the Court entering a final order approving settlement, the

Class Representative and class members who do not exclude themselves from the

settlement and who had previously opted in to the FLSA collective class by

returning a timely executed consent form, and have not withdrawn that consent,

shall be deemed to have released any and all claims under the FLSA, 29 U.S.C.

§ 201, et seq., and Wisconsin wage payment and overtime laws, Wis. Stats. §§ 103,

104, 109, et seq., that were raised or could have been at any time until to July 10,

2018 (“Class Period”). As to those individuals who do not exclude themselves from

the settlement and who did not return a timely executed consent form to join the

FLSA collective class, they shall be deemed to have released any and all claims

under Wisconsin wage payment and overtime laws, Wis. Stats. §§ 103, 104, 109, et


                                         12

       Case 2:18-cv-01152-JPS Filed 08/05/19 Page 12 of 19 Document 36
seq., against Defendant that were raised or could have been raised at any time until

July 10, 2018.

      9.    Settlement Payments.

            a.     Funding of the Settlement and Payment of Attorneys’ Fees. If

no objections to the settlement are filed, within 10 days of the Court entering its

order finally approving the Settlement Agreement, Plaintiff shall provide to

Defendant the final settlement allocation, accounting for any amounts not approved

for attorneys’ fees, costs, class members filing timely exclusions, or the Class

Representative’s Enhancement Payment. Within 40 days of issuance of the final

settlement allocation, Defendant shall provide Class Counsel the total amount of

the Settlement Fund. Specifically, Defendant shall provide Class Counsel separate

checks for the Class Representative and class members who do not exclude

themselves from the settlement (one check to each individual containing his or her

allocated portion of the Settlement Fund designated as 1099 income and one check

containing his or her allocated portion of the Settlement Fund designated as W-2

wages). Defendant shall also provide Class Counsel a separate check for the portion

of the Settlement Fund attributable to attorneys' fees. Defendant will issue Class

Counsel one or more IRS Forms 1099 for the attorneys’ fees and costs paid

consistent with apportionment provided by Class Counsel.

      If objections to the settlement are filed but the settlement is approved and no

appeals are filed, then Defendant shall transfer the total amount of the Settlement

Fund 40 days after the Court enters the final order approving settlement. If an


                                         13

       Case 2:18-cv-01152-JPS Filed 08/05/19 Page 13 of 19 Document 36
appeal is filed, no payments shall be issued until and unless the settlement is

upheld on appeal or the objection is otherwise resolved. If an appeal is filed and the

settlement is upheld or the objection is otherwise resolved, Defendant shall transfer

the total amount of the Settlement Fund, as described above, to Class Counsel as

Administrator within 10 days after the resolution.

             b.     Settlement Checks.     Upon the Court entering a final order

approving settlement and as otherwise provided in subparagraph a. above, Class

Counsel shall send Class Representative and class members who do not exclude

themselves from the settlement two settlement checks, one containing their

allocated portion of the Settlement Fund designated as 1099 income and one

containing their allocated portion of the Settlement Fund designated as W-2 wages.

Class Counsel shall mail payments no later than 14 days from receiving the checks

per subparagraph a. above.

             c.     Reissuing of Payments. If any settlement checks are returned

as undeliverable within 120 days of issuance, Class Counsel shall promptly attempt

to locate the person. Defendant agrees to provide Class Counsel with Social Security

numbers for those individuals whose settlement checks are returned. Upon request

by a participating class member, Class Counsel and Defendant will promptly

reissue checks that were mailed but not cashed by the participating class member

during the 120-day time period. However, Class Counsel and Defendant shall

deduct from the individual’s settlement amount any cost associated with canceling a

previously-issued   settlement   check.   Any    settlement   check   that   remains


                                          14

       Case 2:18-cv-01152-JPS Filed 08/05/19 Page 14 of 19 Document 36
undeliverable or is not cashed after 120 days following its issuance shall be

cancelled and voided. Class Counsel and Defendant will not reissue checks after the

120-day time period. Any settlement check that remains undeliverable or is not

cashed after 120 days following its issuance, and following its cancellation and

voiding and deduction for any cost related to the same, shall be paid to a cy pres

fund for the benefit of The University of Wisconsin Law School’s Economic Justice

Institute.

             d.    Tax Treatment.     For tax purposes, each participating class

member’s settlement share, as set forth in Exhibit A, constitutes a combination of

alleged unpaid wages as well as liquidated damages to be divided equally. The

payment of the alleged unpaid wages shall be deemed payment of the alleged

unpaid wages and subject to all legally required garnishments, liens, wage

withholding orders, regular withholdings, and similar obligations, and reported on

an IRS Form W-2 to be issued by Defendant. The remaining amount shall be for

alleged interest and liquidated penalty claims not subject to payroll withholdings,

and shall be reported on an IRS Form 1099 to be issued by Defendant. The Class

Representative’s Enhancement Payment shall be reported on an IRS Form 1099.

The amounts payable under this settlement shall not be taken into account for

purposes of determining any class members benefits or liabilities under Defendant’s

qualified or nonqualified benefits plans, including any retirement or pension plans

in which class members participate. Attorneys’ fees and costs paid pursuant to

section 6 shall be paid without withholding and shall be reported to the IRS and


                                        15

       Case 2:18-cv-01152-JPS Filed 08/05/19 Page 15 of 19 Document 36
Class Counsel under Class Counsel’s name and taxpayer identification number,

which Class Counsel shall provide for this purpose through an executed IRS Form

W-9, on an IRS Form 1099. Defendant will bear the employer’s share of payroll

taxes separately from the Settlement Fund.

      10.    No Admission of Liability.        By entering into this Settlement

Agreement, Defendant admits no liability of any kind, and Defendant expressly

denies any liability or wrongdoing. Accordingly, the parties agree that none of them

has prevailed nor shall this Settlement Agreement be construed as evidence that

any party has prevailed in this matter. This Settlement Agreement shall not be

admissible in any court or other proceeding except as necessary in connection with a

claim of breach of this Settlement Agreement or an effort to enforce this Settlement

Agreement.

      11.    Choice of Law. The enforcement of this Settlement Agreement shall be

governed and interpreted by and under the laws of the State of Wisconsin whether

or not any party is or may hereafter be a resident of another state.

      12.    Extension of Time.      The parties may agree upon a reasonable

extension of time for deadlines and dates reflected in this Settlement Agreement,

without further notice to the Court, subject to Court approval as to Court dates.

      13.    No Waivers, Modifications, Amendments. This Settlement Agreement

constitutes the entire agreement of the parties concerning the subjects contained

herein, and all prior and contemporaneous negotiations and understandings

between the parties shall be deemed merged into this Settlement Agreement. No


                                          16

       Case 2:18-cv-01152-JPS Filed 08/05/19 Page 16 of 19 Document 36
waiver, modification, or amendment of the terms of this Settlement Agreement,

whether purportedly made before or after the Court’s approval of this Settlement

Agreement, shall be valid or binding unless in writing, signed by or on behalf of all

parties, and then only to the extent set forth in such written waiver, modification,

or amendment, subject to any required Court approval. Any failure by any party to

insist upon the strict performance by the other party of any of the provisions of this

Settlement Agreement shall not be deemed a waiver of any of the other provisions

of this Settlement Agreement, and such party, notwithstanding such failure, shall

have the right thereafter to insist upon the specific performance of any and all of

the provisions of this Settlement Agreement.

      14.    Court Retains Jurisdiction to Enforce Agreement.        The Court shall

retain jurisdiction with respect to the implementation and enforcement of the terms

of the Settlement Agreement, to the extent permitted by law, and all parties hereto

submit to the jurisdiction of the Court for purposes of implementing and enforcing

the settlement embodied in the Settlement Agreement. Any action to enforce this

Settlement Agreement shall be commenced and maintained only in this Court.

      15.    Agreement to Cooperate/Severability. The parties acknowledge that it

is their intent to consummate this settlement, and they agree to cooperate to the

extent necessary to effectuate and implement all terms and conditions of this

Settlement Agreement and to exercise their best efforts to accomplish the foregoing

terms and conditions of this Settlement Agreement. The provisions of this

Settlement Agreement shall be deemed severable, and the invalidity or


                                         17

       Case 2:18-cv-01152-JPS Filed 08/05/19 Page 17 of 19 Document 36
unenforceability of any one or more of its provisions shall not affect the validity or

enforceability of any of the other provisions.

      16.    Counterparts. This Settlement Agreement shall become effective upon

its execution, subject to subsequent Court approval. The parties may execute this

Settlement Agreement in counterparts, and execution in counterparts shall have

the same force and effect as if the Class Representative and Defendant had signed

the same instrument. Any signature made and transmitted by facsimile or

electronically for the purpose of executing this Settlement Agreement shall be

deemed an original signature for purposes of this Settlement Agreement and shall

be binding upon the signing party.

      17.    Corporate Signatories.        Each party executing this Settlement

Agreement or any of its exhibits on behalf of any party hereto warrants that such

person has the authority to do so. Any person executing this Settlement Agreement

or any such related documents on behalf of a corporate signatory hereby warrants

and promises for the benefit of all parties hereto that such person is duly authorized

by such corporation to execute this Settlement Agreement or any such related

documents.

      18.    Captions.     The captions or headings of the paragraphs in this

Settlement Agreement are inserted for convenience or reference only and shall have

no effect upon the construction or interpretation of any part of this Settlement

Agreement.




                                          18

       Case 2:18-cv-01152-JPS Filed 08/05/19 Page 18 of 19 Document 36
Date:_______________________   By: _____________________________________

                               Printed Name:    Brooke Miller

                               Title:   Class Representative



Date:_______________________   By: _____________________________________

                               Printed Name:

                               Title:

                               On Behalf of Children’s Hospital of Wisconsin,
                               Inc.



REVIEWED AND APPROVED AS TO FORM:

                               HAWKS QUINDEL, S.C.

Date:_______________________   By: _____________________________________

                               Printed Name:    David C. Zoeller

                               Title:   Class Counsel

                               QUARLES & BRADY LLP

Date:_______________________   By: _____________________________________

                               Printed Name:    Christopher L. Nickels

                               Title:   Attorneys for Defendant




                                        19

      Case 2:18-cv-01152-JPS Filed 08/05/19 Page 19 of 19 Document 36
